United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1377
Issued: December 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 5, 2017 appellant, through counsel, filed a timely appeal from a May 3, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that the acceptance
of his claim should be expanded to include additional conditions of fracture of the femoral head

1

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.
2

and high-grade contusion to adductor muscle in the hip as causally related to his August 31, 2016
employment injury.
FACTUAL HISTORY
On September 7, 2016 appellant, then a 36-year-old field surface mechanic, filed a
traumatic injury claim alleging that, on August 31, 2016, he dislocated his hip while riding as a
passenger in a Polaris returning from the motor pool area while in the performance of duty. He
explained that his knee caught on the gate and dislocated his hip. The employing establishment
checked a box marked “yes” in response to whether appellant was injured in the performance of
duty.
A statement from W.B., a coworker, also described the work incident. He noted that he
was driving a vehicle at approximately five miles per hour with appellant as the front passenger.
As they were moving through a small gate, appellant caught his right leg on the fence and yelled
in pain. Mr. Bielecki noted that he immediately stopped the vehicle and notified his supervisor,
who notified emergency medical response.
In a development letter dated September 20, 2016, OWCP informed appellant of the type
of evidence needed to establish his claim and requested that he submit such evidence within 30
days. Specifically, it noted that it had not received medical evidence in support of his claim.
OWCP requested that appellant submit a narrative report from his attending physician, including
an explanation of how appellant’s August 31, 2016 employment incident caused a diagnosed
condition.
Emergency room records dated August 31, 2016 reveal that Dr. Laura Iavicoli, Boardcertified in emergency medicine, noted that appellant presented with a leg/groin injury. She related
that he was on a vehicle traveling at less than 10 miles per hour when he caught his leg on a fence.
Dr. Iavicoli noted that appellant had severe groin pain at that time. She examined him and
diagnosed a dislocated right hip.
In an August 31, 2016 report, Dr. Mitesh K. Patel, a physician specializing in sports
medicine, examined appellant and noted that he had a right hip sprain and dislocation. He indicated
that appellant was totally disabled from employment activities and advised that a magnetic
resonance imaging (MRI) scan was pending.
An August 31, 2016 x-ray of the pelvis, right femur, right hip, and right knee, read by
Dr. Alex Langman, a Board-certified diagnostic radiologist, revealed an inferior and posterior
dislocation of the right hip. No displaced fracture was noted. Dr. Langman recommended a
reevaluation when the dislocation was reduced.
An August 31, 2016 x-ray of the right hip, read by Dr. William Didie, a Board-certified
diagnostic radiologist, revealed right femoral head dislocation with reduction, with no discrete
fracture.
In a September 16, 2016 report, Dr. Patel noted that appellant had post-traumatic right hip
pain. He indicated that appellant had related that he was riding in an open vehicle at work on
August 31, 2016, with his right leg hanging out of the vehicle, when someone opened a gate and
2

his right leg got caught. Thereafter, appellant dislocated his right hip. Dr. Patel noted that
appellant went to an emergency room and a physician had prescribed pain medication. He advised
that appellant was off work and was complaining of severe pain in the right hip radiating into the
thigh and down to the leg. Appellant noted that there was no numbness or tingling and no back
pain and he could not comfortably sleep at night. He denied previous injury to the right hip.
In a note dated September 16, 2016, Dr. Patel indicated that x-rays of the right hip revealed
a congruent femoroacetabular joint, with no fracture and no loose bodies. He explained that his
physical examination revealed weakness with right hip flexion, abduction, adduction, and
extension; pain with log roll maneuver; and pain with internal or external rotation passively of the
right hip joint. Dr. Patel related that a straight leg raise test in the supine position was negative.
The left hip demonstrated no periarticular tenderness and had good strength and stability. Dr. Patel
assessed right hip pain post right hip dislocation. He recommended a right hip MRI scan to rule
out occult fracture as well as to evaluate soft tissue structures and to rule out any intrarticular
pathology. Dr. Patel also indicated that after the MRI scan he would keep appellant off work to
rest, but thereafter commence an aggressive rehabilitation program to restore function of the right
hip joint. In an October 14, 2016 note, he diagnosed sprain/pain of the right hip with dislocation
and opined that appellant was temporarily totally disabled. In an accompanying note of the same
day, Dr. Patel noted that appellant returned for follow up regarding his right hip pain. He advised
that his right hip was dislocated at work on August 31, 2016. Dr. Patel advised that appellant
continued to struggle with weight bearing, could not sleep comfortably at night, and had limitation
of motion along with weakness when he tried to elevate the right hip. He noted that the recent
MRI scan demonstrated a subchondral fracture of the femoral head with mild depression,
maximum three millimeter, and high-grade contusion of adductor group of muscles were also
noted. Dr. Patel diagnosed pain in the right hip and a humeral head fracture of the right hip. He
related that, at this point, appellant was six months postinjury and therefore he was going to refer
him to a specialist3 to see if he was a candidate for open reduction and internal fixation of the hip.
Dr. Patel wanted appellant to not bear weight on the right leg and to remain off work.
By decision dated October 24, 2016, OWCP denied appellant’s claim, finding that causal
relationship had not been established. It explained that, although the medical evidence of record
provided a diagnosis in connection with the accepted August 31, 2016 work incident, it was not
well-rationalized and was therefore insufficient to establish causal relationship.
On November 3, 2016 appellant requested a review of the written record by an OWCP
hearing representative.
OWCP subsequently received copies of reports previously of record.
By decision dated February 1, 2017, OWCP’s hearing representative affirmed the
October 24, 2016 decision. She found that there was no medical report of record that provided an
affirmative opinion that the August 31, 2016 employment incident resulted in the diagnosed
conditions. The hearing representative explained that Dr. Patel initially described the injury as
occurring on August 31, 2016, but subsequently indicated that it occurred on August 23, 2016.
3
Dr. Patel made a recommendation for evaluation by Dr. Gregory Deirmengian, a Board-certified orthopedic
surgeon.

3

Dr. Patel also indicated on October 14, 2016, that appellant was “six months out,” but did not
indicate what had occurred six months prior to that date. She found that Dr. Patel had not provided
medical rationale sufficient to establish that the diagnosed conditions were causally related to the
employment incident of August 31, 2016.
In a February 9, 2017 letter, appellant indicated that he was sending additional evidence
from his physician and verified that the physician erred when sending his information to the office.
He requested that OWCP review the letter and provide a decision soon, so he could receive surgery
to repair his fractured hip.
On April 20, 2017 appellant requested reconsideration.
In a February 6, 2017 report, Dr. Patel noted that he had initially examined appellant on
September 16, 2016. He explained that appellant came in with complaints of right hip pain.
Dr. Patel advised that, on that date, x-rays revealed that the joint was in congruent alignment and
not dislocated. Furthermore, no obvious fractures were noted. He indicated that his physical
examination demonstrated considerable weakness with right hip flexion, abduction, adduction, and
extension and also explained that appellant had pain with log roll maneuver and pain with internal
and external rotation of the right hip. Dr. Patel noted that appellant was sent for a right hip MRI
scan to further evaluate the joint. He explained that it was important to note that his original chart
note dictated on September 16, 2016, had the incorrect date of injury. Dr. Patel explained that
while he reported that appellant was injured on August 23, 2016, this was incorrect, as the actual
injury occurred on August 31, 2016. He related that appellant had followed up on October 14,
2016 to review his MRI scan at which time he indicated that the MRI scan demonstrated a
subchondral fracture of the femoral head and high-grade contusion to the adductor group of the
muscles in his hip.
In this report Dr. Patel further advised that appellant had been off work since his injury and
had been referred to a hip surgeon, Dr. Deirmengian. He also explained that his office visit note
on October 14, 2016, incorrectly noted under treatment plan that the patient was “six months out”
from the injury, when it was supposed to read as “six weeks out.” Dr. Patel noted that the mistakes
in documentation delayed appellant’s care, and that appellant had been unable to return to work
secondary to pain. He also added that appellant was in need of a consultation with Dr. Gregory
Deirmengian to determine an optimal treatment plan, so he could get back to work.
By decision dated May 3, 2017, OWCP accepted appellant’s claim for dislocation of the
right hip. However, it explained that the additional diagnosed conditions of fracture of the femoral
head and high-grade contusion to adductor muscle in the hip, were not accepted because Dr. Patel
had not provided a sufficiently rationalized medical opinion which explained exactly how the work
incident caused or aggravated the diagnosed hip fracture and contusion. OWCP specifically noted
that the x-ray on the date of injury failed to reveal a fracture of the hip and that Dr. Patel had not
clarified this discrepancy or interpreted the diagnostic testing reports, nor did he discuss how he
concluded that the fracture was causally related to the work event.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that he or she is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed is causally related to the employment injury.5
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.6 To establish causal relationship between the condition,
as well as any attendant disability claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence based on a complete factual and medical
background supporting such a causal relationship.7 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include the additional conditions of fracture of the
femoral head and high grade contusion to adductor muscles in the hip as causally related to his
August 31, 2016 employment injury.
The initial emergency room reports from Dr. Patel dated August 31, 2016 included a
diagnosis of sprain and right hip dislocation as a result of the work incident. Additionally, the
initial records indicated that appellant was post an inferior and posterior dislocation of his right
hip. Furthermore, initial x-rays did not reveal a fracture of the hip. The August 31, 2016 x-ray of
the pelvis, right femur, right hip, and right knee, read by Dr. Langman, revealed post inferior and
posterior dislocation of the right hip. He specifically advised that “[n]o displaced fracture was

4

Supra note 1.

5

C.W., Docket No. 17-1636 (issued April 25, 2018); Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton,
40 ECAB 1143 (1989).
6

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

7

See M.W., 57 ECAB 710, 717 (2006); John D. Jackson, 55 ECAB 465, 473 (2004).

8

See John W. Montoya, 54 ECAB 306, 308 (2003).

9

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321, 329 (1991).

5

noted.” In addition, the August 31, 2016 x-ray of the right hip revealed right femoral head
dislocation with reduction, with “no discrete fracture.”
Dr. Patel continued to treat appellant. In his September 16, 2016 report, he assessed pain
in the right hip and right hip pain post right hip dislocation. Dr. Patel recommended a right hip
MRI scan to rule out occult fracture as well as to evaluate soft tissue structures and to rule out
intrarticular pathology. In an October 14, 2016 report, he diagnosed sprain/pain right hip
dislocation and opined that appellant was totally disabled from work. In a separate report also
dated October 14, 2016, Dr. Patel noted that appellant’s MRI scan demonstrated a subchondral
fracture of the femoral head with mild depression, maximum three millimeter, high-grade
contusion of adduction group of muscles. He then provided a February 6, 2017 report and again
related that the MRI scan demonstrated a subchondral fracture of the femoral head and high-grade
contusion to the adductor group of the muscles in his hip.
The Board finds that Dr. Patel has not provided a rationalized medical opinion which
explained how the accepted employment injury on August 31, 2016 caused or aggravated
additional conditions including fracture of the femoral head and high-grade contusion to adductor
muscle in the hip. This is especially important as the initial x-rays following the employment
injury did not reveal a fracture and he expressly advised that no obvious fractures were noted.
Dr. Patel did not clarify or interpret the diagnostic testing reports, nor did he discuss how he
subsequently concluded that appellant now had a fracture that was related to the August 31, 2016
employment injury. The Board finds that Dr. Patel has not provided an explanation or rationale
supporting his conclusion that the additional conditions were causally related to the accepted
employment injury. Medical conclusions unsupported by rationale are of diminished probative
value.10
On appeal appellant asserts that his injury occurred on August 31, 2016. He contends that
while he received continuation of pay from September 1, 2016 until October 15, 2016, he needed
to be paid from until his hip surgery was complete. The Board notes that the issue in this case is
whether the additional diagnosed conditions of fracture of the femoral head and high-grade
contusion to adductor muscle in the hip are causally related to his August 31, 2016 employment
injury. As found above, the evidence of record is insufficient to establish additional conditions
are causally related to the accepted employment injury. Appellant, therefore, has not met his
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include additional conditions of fracture of the

10

See Jacquelyn L. Oliver, 48 ECAB 232 (1996).

6

femoral head and high-grade contusion to adductor muscle in the hip as causally related to his
August 31, 2016 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

